ORDER
The Office of Attorney Ethics having filed with the Court on March 10, 1997, a Petition for Transfer to Disability Inactive *395Status for WALTER S. SWIRSKY of MURRAY HILL, and the Office of Attorney Ethics and respondent having agreed that respondent is presently unable to engage in the practice of law and should be transferred to disability inactive status in accordance with Rule l:20-12(b) and good cause appearing:
It is ORDERED that WALTER S. SWIRSKY is hereby transferred to disability inactive status, effective immediately, pending final determination of all grievances, and until further Order of the Court; and it is further
ORDERED that WALTER S. SWIRSKY is hereby restrained and enjoined from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that WALTER S. SWIRSKY comply with Rule 1:20-20 governing suspended, disbarred and incapacitated attorneys.